Citation Nr: 0108764	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left 
varicocele.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946, and from August 1950 to May 1952.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board notes that in February 1998 correspondence, the 
veteran requested a travel Board hearing at the local RO.  
However, a note in the claims folder indicates that he 
withdrew this request in September 2000.  In view of the 
foregoing, the Board is satisfied that the veteran's travel 
Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (2000).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left varicocele was denied by an RO rating decision in 
March 1992; no timely appeal therefrom was filed.

2.  Evidence received since the final, March 1992 rating 
decision with regard to a left varicocele does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1992 rating decision denying service connection 
for a left varicocele is final.  38 U.S.C. § 4005(c) (West 
1988) (now 38 U.S.C.A. § 7105 (West 1991 & Supp. 2000)); 
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 19.192 (1991) (now 38 C.F.R. 
§ 20.1103 (2000)).

2.  Evidence received since the March 1992 rating decision is 
not new and material, and the claim for service connection 
for a left varicocele is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 2000); §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim of entitlement to service connection for 
a left varicocele was initially denied in a June 1946 rating 
decision.  At that time, the RO concluded that the veteran's 
left varicocele was not incurred in or aggravated by service.  
In February 1992, the veteran sought to reopen his claim for 
service connection for a left varicocele.  A March 1992 
rating decision found that new and material evidence had not 
been submitted to reopen the claim.  The veteran was notified 
of that decision and his appellate rights, but failed to 
perfect an appeal.  See 38 U.S.C. 4005(c) (West 1988) (now 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000)); 38 U.S.C.A. 
§§ 1110, 1131, 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 19.192 (1991) (now 38 C.F.R. § 20.1103 (2000)).  
Accordingly, the March 1992 rating decision finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left varicocele became 
final and is not subject to revision on the same factual 
basis, but may be reopened on the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In an October 1997 Statement of the Case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.156, and also 
used language invoking the standards utilized by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) in deciding this 
case.  In Colvin, the United States Court of Appeals for 
Veterans Claims (Court) determined that the "new and 
material evidence" standard required that the evidence was 
reasonably likely to change the outcome when viewed in light 
of all the evidence of record.  In Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) determined 
that the Court's definition of new and material evidence 
imposed a higher burden on claimants than the VA regulatory 
definition, because it specifically focused on the likely 
impact the new evidence submitted will have on the outcome of 
the claim.

In this case, the Board has reviewed this issue under the 
current standard articulated in Hodge.  The Board finds that 
the RO effectively ruled under both the now invalid standard 
in Colvin and the correct standard in Hodge.  In particular, 
since the RO found the additional evidence was cumulative, 
and thus not new, the citation to the now invalidated Colvin 
standards as to materiality would be moot, as it was 
therefore not necessary for the RO to rule upon materiality.  
Consequently, since the veteran was provided both the 
criteria and a decision in accordance with Hodge by the RO, 
it is not prejudicial for the Board to proceed with the 
adjudication of this claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  See 
also Winters v. West, 12 Vet. App. 203 (1999), rev'd on other 
grounds, sub nom. Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000); Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
(But see the discussion below concerning the status of the 
well grounded requirement in light of new legislation.)  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in March 1992.

Evidence of record at the time of the March 1992 rating 
decision included the veteran's service medical records, a 
November 1948 VA hospital report, and VA inpatient and 
outpatient treatment records from March 1967 to February 
1980.  Service medical records show a diagnosis of moderate 
left varicocele on enlistment examination in March 1944.  A 
February 1945 record indicates that the veteran experienced 
pain and swelling of the left scrotum when he slipped and 
fell while cleaning a greasy stove, and stuck his left groin 
against a pipe.  The left scrotum was swollen and markedly 
tender on physical examination.  The record notes that an 
ill-defined mass filled the remainder of the left scrotum.  
The final assessment was traumatic hematoma of the left 
scrotum.  A January 1946 physical examination of the left 
scrotum revealed a moderate sized varicocele with minimal 
symptoms.  The physician advised against surgery at that 
time.  A May 1946 separation examination report notes a 
moderate left varicocele that existed prior to enlistment.

A VA hospital report indicates that the veteran underwent a 
varicocelectomy in November 1948.

A May 1952 separation examination report notes a normal 
clinical evaluation of the genitourinary system.

VA inpatient and outpatient records show treatment for 
various complaints, including left groin pain, from March 
1967 to February 1980.

Evidence submitted subsequent to the March 1992 rating 
decision includes duplicate copies of the veteran's service 
medical records, several statements from the veteran, and a 
July 1997 lay statement from the veteran's brother.  In the 
July 1997 statement, the veteran's brother reported that his 
mother received a letter from the veteran in February 1945, 
indicating that he was hospitalized for approximately four 
days due to an accident in the galley.  He explained that he 
was "doing good recovering from his accident."

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.

The Veterans Claims Assistance Act of 2000 also provides that 
the Secretary must provide application forms and notify the 
claimant if his application is incomplete.  The RO has 
accomplished this.  The RO has also notified the claimant and 
his representative of the evidence necessary to substantiate 
the claim.  In this case, the RO has explained to the veteran 
in the original rating action and the statement of the case 
that he needs to submit new and material evidence to reopen 
his claim.  In the statement of the case and supplemental 
statement of the case, the RO further explained the 
significance of the notation of the left varicocele on the 
enlistment examination and what type of evidence was required 
to establish aggravation of the pre-existing disability.  In 
the supplemental statement of the case, the RO further 
explained why certain VA records were not available and why 
there was no prospect that any further development action 
could procure such records.  There is no indication of any 
outstanding and existing medical evidence that could 
substantiate the claim.  Therefore, the requirement that the 
RO advise the claimant of the division of responsibility in 
developing the record has been satisfied or is moot.  The RO 
further responded to the veteran's challenge as to whether he 
had filed a claim for benefits in 1946.   

Since it is clear as a matter of law that the new legislation 
either has been satisfied or is not applicable to the first 
and determinative question in this case, the Board may 
proceed to address the question of whether new and material 
evidence has been submitted without prejudice to the 
claimant.  Bernard, 4 Vet. App. 384.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  A veteran is presumed to be in 
sound condition when examined and accepted into the service 
except for defects or disorders noted when examined and 
accepted for service or where clear and unmistakable evidence 
establishes that the injury or disease existed before 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(b) (2000); Crowe v. Brown, 7 Vet. App. 238 
(1994).

In Crowe, the Court indicated that the presumption of 
soundness attaches only where there has been an induction 
medical examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. 
App. at 245. 38 U.S.C.A. § 1111 says nothing about the kind 
of evidence that can be used to rebut the presumption of 
soundness.  All that the statute requires is that the 
evidence, whatever it may be, must lead, clearly and 
unmistakably, to the conclusion that the injury or disease 
existed before the veteran entered the service.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b) (2000).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for 90 days or more during a period 
of war and a chronic disease becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1110, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 
(2000).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a left varicocele.  The evidence since 
the last denial includes duplicate copies of the veteran's 
service medical records, several statements from the veteran, 
and a July 1997 lay statement from the veteran's brother.  
This evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in 
March 1992.  Specifically, copies of the veteran's service 
medical records were of record at the time of the March 1992 
rating decision.

Lay evidence of record at the time of the final decision 
alleged that the veteran's left varicocele was related to an 
injury sustained while cleaning the galley during service.  
Statements received subsequent to the March 1992 rating 
decision (including various written statements from the 
veteran, and a lay statement from the veteran's brother) 
simply reiterate the aforementioned allegations, and are 
merely redundant of evidence previously of record, and thus 
not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, to the degree the lay evidence is offered to 
support the conclusion that the underlying medical disorder 
permanently increased in severity, there is no indication 
that the veteran or his brother possess the level of medical 
expertise required to render such a medical opinion.

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in March 1992.  The newly 
submitted evidence simply reiterates the substance of the 
veteran's lay evidentiary assertions that were previously of 
record in March 1992.  The Board must find that the recently 
obtained evidence is fundamentally cumulative.  It only 
serves to show what was known in March 1992.  Consequently, 
the Board finds that this evidence is not "new" and cannot 
constitute "new and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a left 
varicocele, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
left varicocele is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

